Citation Nr: 1046675	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability. 

2.  Entitlement to an increased disability evaluation for lumbar 
degenerative disc disease, currently rated 20 percent disabling.

3.  Entitlement to an increased disability evaluation for asthma, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2000.

The lumbar degenerative disc disease matter comes to the Board of 
Veterans' Appeals (Board) from a July 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The cervical spine and asthma matters 
come to the Board from a September 2008 rating decision of a VA 
RO in Montgomery, Alabama. 

The Veteran testified at a hearing before the Board in August 
2010.  

The issues of service connection for a cervical spine disability 
and an increased evaluation for lumbar degenerative disc disease 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's exercise induced asthma is manifested by a Forced 
Expiratory Volume in one second (FEV-1) ratio of 52 percent, at 
least monthly visits to a physician for required care of 
exacerbations, and intermittent courses of systemic 
corticosteroids.




CONCLUSION OF LAW

The criteria for a 60 percent disability rating for exercise 
induced asthma have been met throughout the course of this 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.96, 4.97, DC 
6602 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in May 2008.  The May 2008 letter 
also provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this case, the 
Veteran's post-service VA treatment records and private medical 
records are on file.  The evidence of record also contains a 
report of VA examination performed in May 2008.  The examination 
report obtained is thorough and contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that the duty to notify and 
duty to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the Veteran's 
appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to an increased rating for 
exercise induced asthma.  The Board notes that the RO granted 
service connection in August 2001 for asthma with a 10 percent 
disability rating effective October 1, 2000 under Diagnostic Code 
6602.  The Veteran filed an increased rating claim in August 
2007.  A September 2008 rating decision assigned a 30 percent 
disability rating for exercise induced asthma effective August 
24, 2007 under Diagnostic Code 6602.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  FEV-
1 of 56- to 70-percent-predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids, is rated 60 
percent disabling.  FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, is rated 100 percent disabling.  
A Note to Diagnostic Code 6602 provides that, in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  38 
C.F.R. § 4.97. 

Private treatment records from Montgomery Pulmonary Consultants 
dated in June 2007 reflect that the Veteran's exercise induced 
asthma was manifested by FEV-1 of 78 percent predicted.  

Private treatment records from Dr. D.P. dated in April 2008 
reflect that the Veteran required 100 micrograms per dose of 
triamcinolone, 2 puffs twice per day.  

The Veteran underwent a VA examination in May 2008. He reported 
that his asthma was intermittent with remission.  He stated that 
medical treatment was daily inhaled bronchodilator.  He denied 
using oral steroids, parenteral steroids, antibiotics, or other 
immunosuppressive.  He reported 3 or more acute asthma attacks 
per week and one or two clinical visits for exacerbations per 
month.  He stated that there was a history of productive cough 
one or several times daily.  He reported that sputum was 
occasionally clear and purulent.  He denied that sputum was 
blood-tinged or bloody.  He reported wheezing one or several 
times daily.  He stated that there was a history of dyspnea, 
occasional at rest, and frequent on mild, moderate, or severe 
exertion.  He reported occasional chest pain at rest and on 
exertion.  He denied a history of respiratory failure.  He 
reported 12 days of incapacitation over the past 12 months.  He 
stated that asthma has become chronic over the years.  

Upon physical examination, FEV1 was 52 percent pre-bronchodilator 
and 60 percent post-bronchodilator.  FEV1/FVC was 73 percent pre-
bronchodilator and 79 percent post-bronchodilator.  The examiner 
diagnosed exercise induced asthma with a moderate obstructive 
lung defect.  This was restrictive respiratory disease.  The 
examiner noted significant occupational effects, including 
weakness and fatigue, resulting in increased absenteeism.  The 
asthma had no effect on feeding, bathing, dressing, toileting, or 
grooming; mild effect on traveling; moderate effect on chores, 
shopping, and recreation; and prevented exercise and sports.  
There was no evidence of cor pulmonale, pulmonary hypertension or 
RVH.  

The May 2008 VA examination reflects that pre-bronchodilator FEV1 
was 52 percent.  The June 2007 private treatment records and May 
2008 post-bronchodilator testing showed a higher percentage.  
Additionally, the Veteran reported at the May 2008 VA examination 
that he had one or two clinical visits for exacerbations per 
month.  Moreover, although the Veteran denied using oral 
steroids, parenteral steroids, antibiotics, or other 
immunosuppressives at the May 2008 VA examination, private 
treatment records from Dr. D.P. dated in April 2008 reflect that 
the Veteran required 100 micrograms per dose of triamcinolone, 2 
puffs twice per day.  The Board notes that triamcinolone is a 
steroid.  Resolving reasonable doubt in his favor, a disability 
rating of 60 percent is warranted for the entire period on 
appeal.  

A 100 percent disability rating is not warranted as there is no 
evidence that the Veteran's FEV-1 is less than 40 percent of 
predicted, that the FEV-1/FVC ratio is less than 40 percent or 
that he suffers from more than one attack per week of respiratory 
failure.  The May 2008 VA examination report reflects that FEV-
1/FVC was no less than 73 percent.  Moreover, the Veteran denied 
a history of respiratory failure.  Finally, although the Veteran 
appears to require daily use of a steroid, there is no evidence 
that this is high dosage usage.  The Veteran only requires 2 
puffs per day.  The evidence is against a finding that the 
disability approximates the levels required for an evaluation in 
excess of 60 percent for the entire period on appeal.  38 
U.S.C.A. § 5109(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21.



Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Asthma is rated on the basis of 
pulmonary function test results and need for therapy.  The 
Veteran's disability is manifested by impaired pulmonary 
function, and there have been no reports of symptoms outside 
those contemplated by the rating schedule.


ORDER

An increased rating of 60 percent (but not higher) for exercised 
induced asthma is granted.  


REMAND

Service treatment records dated in December 1995 reflect that the 
Veteran complained of a neck problem.  Moreover, the Veteran has 
stated that he has had neck pain since approximately a year or 
two after discharge from service.  The Veteran underwent a VA 
examination in July 2009 performed by a certified nurse 
practioner.  The examiner noted that the claims file was 
reviewed.  However, when discussing the pertinent evidence, the 
examiner did not refer to the claims file and only referred to 
the September 2008 rating decision.  Moreover, the examiner's 
rationale for her opinion is listed as "C-file and 
diagnostics."  Based on the examination report, it appears that 
the examiner did not review the claims file and instead relied on 
the RO's interpretation of the claims file.  In light of the 
foregoing, a VA examination and opinion (based on a review of the 
claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) 
(2010).  

To date, the Veteran also has not received appropriate VCAA 
notice with regard to the lumbar degenerative disc disease issue.  
Accordingly, on remand, the Veteran should be provided such 
notice.  The most recent VA examination with regard to the 
Veteran's low back disability was performed in April 2007.  This 
examination is over three years old and is therefore too remote 
in time from which to evaluate the current severity of the 
Veteran's low back disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran was entitled to a 
new evaluation after a two year period between the last VA 
examination and the Veteran's contention that his disability has 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, in light of this 
matter being remanded for additional development and due to the 
passage of time, the Board finds that additional development is 
warranted to determine the current nature, extent, severity and 
manifestations of his service-connected low back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice which 
complies with 38 U.S.C.A. §§ 5103 as to 
the claim of entitlement to an increased 
evaluation for lumbar degenerative disc 
disease.  A copy of the notice letter must 
be included in the claims file.

2.  The Veteran should be scheduled for a 
VA examination performed by a physician to 
determine the nature and etiology of any 
current cervical spine disability.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims files and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current cervical 
spine disability is related to service.  
All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

3.  The Veteran should be scheduled for a 
VA examination to determine the severity of 
any current lumbar degenerative disc 
disease.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
All examination findings should be reported 
to allow for application of VA rating 
criteria.  Range of motion should be 
reported together with the point (in 
degrees) at which motion may be limited by 
pain.  Additional functional loss due to 
weakness, incoordination, and/or fatigue 
should also be reported.   

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for a cervical spine 
disability and an increased evaluation for 
lumbar degenerative disc disease.  Unless 
the benefits sought are granted, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


